DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2021 has been entered. 

Status of Claims
Claims 1, 2, 5, 7, 12-15, 17, 20, 21 and 25 have been amended. Claims 3, 4, 6 and 16 have been cancelled. New claim 28 has been added.  Claims 1-2, 5, 7-15 and 17-28 are pending. Claims 1-2, 5, 7-15 and 17-28 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 11/15/2021 have been fully considered. It is noted that the claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite “A method of modifying a particulate product, the method comprising classifying a particulate product consisting essentially of a 1-methylcyclopropene clathrate of alpha-cyclodextrin, to obtain two or more classified particulate as determined by a volume-based method", and add a new claim 28 to recite "wherein the first particulate portion and the second particulate portion have a first rate of 1-methylcyclopropene release and a second rate of 1-methylcyclopropene release, respectively, when subjected to a set of disgorgement conditions, wherein the first rate of 1-methylcyclopropene release is different from the second rate of 1-methylcyclopropene release." 
Applicant argues that the claim 1 as amended and its dependent claims are not prima facie obvious over Wood et al. (US 9,421,793 B2). Applicant argues that: Wood teaches classifying particulates including at least 50 wt% polymer. The teachings of Wood do not meet the claimed method of classifying a particulate consisting essentially of a 1-methylcyclopropene clathrate of a-cyclodextrin, because compositions consisting essentially of 1-methylcyclopropene clathrate of a-cyclodextrin do not include a polymer. Further, the purpose of the classifying in Wood is to obtain a particle size suitable for electrostatic printing of a printable composition. Wood provides no motivation or suggestion to classify a particulate consisting essentially of a 1-methylcyclopropene clathrate of a- cyclodextrin, since there is no implication in Wood that the clathrate itself is an electrostatically printable composition. Each and every electrostatically printable composition of Wood necessarily includes a polymer in order to be printable using electrostatic printing. One of ordinary skill in the art would find no motivation in Wood to classify a particulate that does not include a polymer. Each and every disclosure of classifying by Wood refers to classification of particles having at least 50 wt% polymer, with the purpose of obtaining a suitable particle size for electrostatic printing. There is no suggestion anywhere in Wood, much less the cited passages of Wood, to classify such a particulate to form two or more particulate portions having different mean particle sizes.  See Remarks, pages 6-7.
a particulate product consisting essentially of a 1-methylcyclopropene clathrate of alpha-cyclodextrin” which is a new issue. Therefore, the arguments are considered moot. 
Applicant's amendment necessitated a modified ground(s) of rejection presented in this Office action.  Upon further consideration and search, a modified ground(s) of 35 U.S.C. 103(a) rejection to claims 1-2, 5, 7-15 and 17-27 and a new ground(s) of 35 U.S.C. 103(a) rejection to claim 28 are presented based on a different interpretation of previously found references including Wood et al. (US 9,421,793 B2).

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2, 5, 7-15 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 9,421,793 B2, hereinafter “Wood”).
In regard to claim 1, Wood discloses a cyclodextrin inclusion complexes and a method of obtaining the cyclodextrin inclusion complexes (Abstract). Wood discloses the method of obtaining the cyclodextrin inclusion complexes as: preparing a cyclodextrin complex comprising [Symbol font/0x61]-cyclodextrin having linked glucopyranose units (col. 1, lines 11-43) and 1-methylcyclopentene (1-MCP/c/[Symbol font/0x61]-CD) (col. 17, lines 6-57). Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  
It is noted that in an embodiment, Wood discloses the cyclodextrin or cyclodextrin inclusion complex, or a particulate containing the cyclodextrin or cyclodextrin complex as described above, is admixed with polymer particles commonly employed in toner compositions (col. 9, lines 25-29). However, in other embodiment, Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  
Though some examples in Wood teaches the cyclodextrin or cyclodextrin complex as described above, is admixed with polymer particles, the teachings of the Wood reference is not limited to examples but to its entirety and what it suggests to one skilled in the art. Consequently, since the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) that has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44) which directs a pure (100%) cyclodextrin complex such as 1-MCP/c/CD is also explicitly disclosed in the Wood reference (col. 9, lines 40-44), it is the examiner’s assessment that the teachings of Wood meet the limitation “consisting essentially of” 1-methylcyclopentene clathrate of [Symbol font/0x61]-cyclodextrin recited in claim 1.
Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/[Symbol font/0x61]-CD) has “a particle size” ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44). Wood’s teaching of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) in the form of “a particle” meets the recited “a particulate product” (i.e., a separate and distinct particle).  Wood discloses the particle size is conventionally determined by volume-based method (col. 10, lines 58-60).  
Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  In addition, Wood discloses various embodiments that the printable compositions are formed using conventional techniques for forming dry, particulate materials that are printable using standard electrostatic printing techniques. Printable composition average particle size ranges, in various embodiments, between about 4 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 5[Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 7 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 8 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 9 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 10 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 11 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 12 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 15 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 14 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 13 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 12 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 11 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 10 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 9 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 8 [Symbol font/0x6D]m, wherein average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57).  
It is noted that the limitation “two or more classified particulate portions having different mean particle sizes” does not specify the mean particle sizes of the two or more classified particulate portions. 
 Wood discloses (1) the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44), (2) average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57), and (3) the limitation “the modified particulate comprising two or more classified particulate portions having different mean particle sizes” does not specify the mean particle sizes of the two or more classified particulate portions, in light of teachings from Wood, for example, for the embodiment of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, which is considered to be a mixture of particulates with a median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m and particulates with a median size of about 101 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, choosing a median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, as the “first mean particle size” and a median size of about 101 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, as the “second mean particle size” is considered prima facie obvious because this simply involves selecting a known portion of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) as a particulates with first mean particle size, and/or a particulates with second mean particle size.  It is the examiner’s assessment that the teachings of Wood renders the limitation “two or more classified particulate portions having different mean particle sizes” prima facie obvious.
The teachings of Wood obtaining the printable composition having average particle size ranges as set forth above, wherein the average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57) directs the method of “modifying” a particulate product as recited. In addition, Wood’s teaching of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) in the form of “a particle” that was formed by formed by milling, 

In regard to claims 2 and 10, Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  As set forth above, for the embodiment of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, this was considered to be a mixture of particulates with a median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m and particulates with a median size of about 101 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, by choosing a portion of a median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, as the “first mean particle size” for the first classified particulate portion, and a portion of a median size of about 101 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, as the “second mean particle size” for the second classified particulate portion. Since the claimed particle size range of 3 [Symbol font/0x6D]m to 15 [Symbol font/0x6D]m overlaps the particle size range of 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, which is a subset of particulates having a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m as taught by Wood, the particle size range recited in claim 2 is considered prima facie obvious. See MPEP 2144.05. The first classified particulates’ mean particle size of 5 [Symbol font/0x6D]m, 6 [Symbol font/0x6D]m, 7 [Symbol font/0x6D]m, 8 [Symbol font/0x6D]m, 9[Symbol font/0x6D]m, 10 [Symbol font/0x6D]m, 11[Symbol font/0x6D]m, 12 [Symbol font/0x6D]m, 13 [Symbol font/0x6D]m, 14 [Symbol font/0x6D]m, or 15 [Symbol font/0x6D]m recited in claim 10 is within the median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, which is a subset of particulates having a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m as taught by Wood, as taught by Wood.  Wood discloses the particle size is conventionally determined by volume-based method (col. 10, lines 58-60).  It is kwon in the art that the particle size of multiple particles is measured by light scattering method as evidenced by Harvill et al. (US 5,619,324). 

Wood discloses the particle size is conventionally determined by volume-based method (col. 10, lines 58-60).  It is kwon in the art that the particle size of multiple particles is measured by light scattering method as evidenced by Harvill et al. (US 5,619,324). 

In regard to claims 7 and 8, Wood discloses the particles of this size are formed by milling, such as jet milling as described above, or by other conventional techniques known to those of skill (col. 9, lines 5-14; col. 14, lines 35-40)). Wood discloses the method of sieving for particle classifying (cols. 26-27, Example 2). Wood discloses method of milling followed by a classification of particles (col 14, lines 35-40).  In addition, Wood discloses an embodiment that comminuting and classifying is conducted simultaneously (col. 10, line 67 thru col. 11, line 6).  
Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has “a particle size” ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44). Wood’s teaching of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) in the form of “a particle” that was formed by formed by milling, such as jet milling (i.e., a modification), meets the recited “a modified particulate” (i.e., a separate and distinct particle modified through milling).  

In regard to claim 9, Wood discloses the method of sieving for particle classifying (cols. 26-27, Example 2). 

In regard to claim 11, Wood discloses the particles within the accepted range are passed onto the next toner manufacturing process which is considered to be in a state of “ready to be used” in next processing step, wherein the “ready to be used” state is reasonably interpreted to 

In regard to claims 12-15, Wood discloses an embodiment of using particles of different mean particle sizes sorted by different mesh screens (325, 125, 88 and 60 [Symbol font/0x6D]m) and using the mixture of the modified particles (i.e.. milled and classified particles) having different mean particle sizes as a toner additive (cols. 26-28, Example 2 and Example 3), which renders the limitations in claims 12-15 prima facie obvious. 

In regard to claims 17-21, Wood discloses an embodiment of using particles of different mean particle sizes sorted by different mesh screens (325, 125, 88 and 60 [Symbol font/0x6D]m) and using the mixture of the particles (i.e.. milled and classified particles) having different mean particle sizes as a toner additive (cols. 26-28, Example 2 and Example 3), which renders the limitations in claims 17-21 prima facie obvious. 

In regard to claims 22-27, Wood discloses the particles within the accepted range are passed onto the next toner manufacturing process which is considered to be in a state of “ready to be used” in next processing step, wherein the “ready to be used” state is reasonably interpreted to include a room temperature and a pressure conditions (i.e., a disgorgement condition) (col. 14, lines 35-40).  This renders the limitations recited in claims 22-27 obvious.

In regard to claim 28, since the rate of rate of 1-methylcyclopropene release is directly related to the surface of the particle composition (or particle composition size), it is asserted, prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772